             CASE 0:19-cv-02871-SRN-ECW Doc. 54 Filed 09/24/20 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 Travel Leaders Leisure Group, LLC                    Court File No. 19-cv-2871-SRN/ECW

                        Plaintiff,

 v.                                                       RULE 26(f) REPORT

 Cruise & Travel Experts, Inc. et al,

                        Defendants.


        The parties via their counsel participated in the meeting required by Fed. R. Civ. P.

26(f) and the Local Rules on September 22, 2020 and prepared the following report.

        The initial pretrial conference in this matter is scheduled for October 1, 2020,

before United States Magistrate Judge Elizabeth Cowan Wright, in Chambers, Suite 342,

of the Warren E. Burger Federal Building and U.S. Courthouse, 316 North Robert Street,

Saint Paul, Minnesota 55101.

DESCRIPTION OF THE CASE

        1.       Concise factual summary of plaintiff’s claims:

        Defendant Tom Baumann, former President of Plaintiff Travel Leaders Leisure
Group, LLC d/b/a Cruise Specialists (“Cruise Specialists”) emailed Cruise Specialists’
confidential information and trade secrets to his personal account before leaving the
company and founding a competitor, Defendant Cruise & Travel Experts (“CTE”).
Defendants Baumann and CTE then solicited Cruise Specialists’ employees, in violation
of Baumann’s settlement agreement with Cruise Specialists. The Defendants also used
Cruise Specialists’ confidential information and trade secrets to solicit Cruise Specialists’
clients, in violation of Baumann’s settlement agreement with Cruise Specialists.

        2.     Concise factual summary of defendant’s claims/defenses: Tom Baumann
held a senior executive position with Plaintiff Travel Leaders Leisure Group LLC (TLLG)
until his employment with them ended in June of 2013. A dispute over the nature of Mr.


12834628v3
             CASE 0:19-cv-02871-SRN-ECW Doc. 54 Filed 09/24/20 Page 2 of 8




Baumann’s termination was resolved through a Settlement Agreement between Baumann
and TLLG’s parent company Travel Leaders Group (TLG), on September 24, 2013. The
Agreement contained a broad joint release of all claims, a one-year non-competition clause,
and a two-year non-solicitation clause. After the time limit on the noncompete agreement
expired, Mr. Baumann started a new travel agency, Cruise and Travel Experts (defendant
“CTE”). After the non-solicitation agreement expired, Baumann communicated with and
subsequently hired several cruise (travel) agents (the “Individual Employees”) who had
worked at Cruise Specialists, a subsidiary of TLLG or its parent TLG. Mr. Baumann did
not retain any materials containing trade secrets or other confidential information of TLLG
after the terms of his Settlement Agreement were implemented. Accordingly, he did
not use any such materials to benefit CTE at Plaintiff’s expense. Nor did he share any such
information with the Individual Employees outside of their employment at Cruise
Specialists. Defendants continue to deny that personal jurisdiction is properly established
and maintain all other defenses pled in their Answer.

          3.      Statement of jurisdiction (including statutory citations):

        This Court has diversity jurisdiction over the parties pursuant to 28 U.S.C. § 1332.
Venue is proper under 28 U.S.C. § 1391 because a substantial part of the events giving rise
to this matter occurred in the District of Minnesota.

          4.      Summary of factual stipulations or agreements:

          None.

          5.      Statement of whether a jury trial has been timely demanded by any party:

          Cruise Specialists timely demanded a jury trial when it filed its complaint.

          6.      Statement as to whether all process has been served, all pleadings filed and

any plan for any party to amend pleadings or add additional parties to the action:

        All process has been served. Cruise Specialists served Defendants with its
Summons and Complaint on November 11, 2019. (Doc. No. 1) On December 12, 2019,
in lieu of filing an answer, Defendants moved to dismiss for lack of personal jurisdiction.
(Doc. No. 24.) On August 11, 2020, Judge Nelson granted Defendants’ motion in part and
denied in part. (Doc. No. 48.) On August 28, 2020, Defendants filed their Answer to the
Complaint. (Doc. No. 52.)

          Neither party currently plans to amend the pleadings or add additional parties to the
action.



12834628v3                                       2
             CASE 0:19-cv-02871-SRN-ECW Doc. 54 Filed 09/24/20 Page 3 of 8




        7.       If applicable, a list of all insurance carriers/indemnitors, including limits of

coverage of each defendant or statement that the defendant is self-insured.

        No applicable insurance. Defendant is self-insured.

FACT DISCOVERY

        The parties recommend that the Court establish the following fact-discovery

deadlines and limitations:

      1.    The parties must make their initial disclosures under Fed. R. Civ. P. 26(a)(1)
by October 30, 2020.

       2.    The parties must commence fact discovery in time to be completed by April
16, 2021. The parties do not believe a date for the substantial production of documents is
necessary within the fact-discovery period to facilitate the taking of depositions.

       3.      The parties do not believe that discovery should be conducted in phases or
limited to or focused on certain issues or certain sources before others.

      4.     The parties propose that the Court limit each side's use and numbers of
discovery procedures as follows:

                 a.    No more than total of twenty-five (25) interrogatories, counted in
                 accordance with Rule 33(a), shall be served by each side.

                 b.     No more than a total of twenty-five (25) document requests shall be
                 served by each side. The parties understand that objections to document
                 requests must meet the requirements of Rule 34(b)(2)(B).

                 c.     No more than a total of twenty-five (25) requests for admission shall
                 be served by each side.

                 d.     No more than ten (10) depositions, excluding expert witness
                 depositions, shall be taken by each party.

                 e.     The parties have discussed the taking of depositions pursuant to Rule
                        30(b)(6) and present the following agreement: each party may take
                        one (1) Rule 30(b)(6) deposition. The parties recognize and agree
                        that each party may designate more than one individual as the party’s
                        corporate witness.



12834628v3                                       3
             CASE 0:19-cv-02871-SRN-ECW Doc. 54 Filed 09/24/20 Page 4 of 8




                 f.     No Rule 35 medical examinations are necessary.

                 g.    Other: The parties reserve the right to seek Court intervention if
                 discovery becomes too burdensome or unreasonable.

EXPERT DISCOVERY

         1.      The parties anticipate that they will require expert witnesses at the time of
trial.

                 a.     The plaintiff anticipates calling up to 2 experts.

                 b.     The defendants anticipate calling up to 2 experts.

       2.     Disclosure of the identities of expert witnesses under Rule 26(a)(2)(A) and
the full disclosures required by Rule 26(a)(2)(B) (accompanied by the written report
prepared and signed by the expert witness) and the full disclosures required by Rule
26(a)(2)(C), shall be made as follows:

            a.     Identities and Disclosures by the party bearing the burden of proof on
or before May 1, 2021.

                 b.     Identities and Disclosures in rebuttal on or before June 1, 2021.

         3.      Expert discovery, including depositions, shall be completed by July 1, 2021.

OTHER DISCOVERY ISSUES

         1.      Protective Order

                 The parties have discussed whether they believe that a protective order is
                 necessary to govern discovery and will jointly submit a proposed protective
                 order to the Court for approval.

                 (The parties are encouraged, though not required, to use protective order
                 template available on the District's website as a template for a proposed
                 protective order.)

         2.      Discovery of Electronically Stored Information

                 The parties have discussed the scope of electronic discovery, including
                 relevance and proportionality, and any issues about preserving electronic
                 discovery. The parties have also discussed the form or forms in which




12834628v3                                      4
             CASE 0:19-cv-02871-SRN-ECW Doc. 54 Filed 09/24/20 Page 5 of 8




                 electronic discovery should be produced. The parties have agreed to the
                 ESI Protocol attached as Exhibit A.

        3.       Claims of Privilege or Protection

                 The parties have discussed issues regarding the protection of information by
                 a privilege or the work-product doctrine, as required by Fed. R. Civ. P.
                 26(f)(3)(D). This discussion included whether the parties agree to a
                 procedure to assert these claims after production or have any other
                 agreements under Fed. R. Evidence 502. The parties:

                 a.    Request the Court to include the following agreements in the
                       Scheduling Order:

                             i.      The parties agree to follow the procedure set forth in
                       Fed. R. Civ. P. 26(b)(5)(B) regarding information produced in
                       discovery that is subject to a claim of privilege or protection as trial-
                       preparation material.

                              ii.    The parties are not obligated to include on their
                       privilege logs documents, communications, or other materials that
                       came into existence on or after the date that Cruise Specialists’
                       Complaint was served in this action.

                             iii.   Privilege logs must be provided by the producing party
                       within twenty-one (21) days of the production from which documents
                       were withheld.

PROPOSED MOTION SCHEDULE

        The parties propose the following deadlines for filing motions:

       1.        Motions seeking to join other parties must be filed and served by November
1, 2020.

     2.    Motions seeking to amend the pleadings must be filed and served by
November 1, 2020.

        3.       Non-dispositive motions:

                 a.    All non-dispositive motions and supporting documents, including
                       those that relate to fact discovery, must be filed and served by May 1,
                       2021.



12834628v3                                     5
             CASE 0:19-cv-02871-SRN-ECW Doc. 54 Filed 09/24/20 Page 6 of 8




                 b.     All other non-dispositive motions, including motions relating to
                        expert discovery, must be filed and served by July 14, 2021.

                 The parties must meet and confer to resolve all discovery disputes and other
                 non-dispositive issues prior to filing any motions.

       4.    The parties do believe that expert discovery must be completed before
dispositive motions are filed. The parties recommend that all dispositive motions be filed
and served (and heard, depending on District Judge assigned), by October 1, 2021.

TRIAL-READY DATE

        1.       The parties agree that the case will be ready for trial on or after January 1,
2022.

        2.       The anticipated length of the jury trial is five (5) days.

     3.     The parties propose that the final pretrial conference be held on or before
December 1, 2021.

SETTLEMENT

        The parties discussed settlement at the Rule 26(f) meet-and-confer and each party

has contemporaneously e-mailed a confidential letter setting forth what settlement

discussions have taken place and whether the party believes an early settlement conference

would be productive, as provided in Magistrate Judge Menendez's Notice of Pretrial

Conference.

TRIAL BY MAGISTRATE JUDGE

        The parties have not agreed to consent to jurisdiction by the Magistrate Judge under

28 U.S.C. § 636(c). (If the parties agree to consent, file the consent with the Rule 26(f)

Report.)




12834628v3                                       6
             CASE 0:19-cv-02871-SRN-ECW Doc. 54 Filed 09/24/20 Page 7 of 8




Dated: September 24, 2020                TAFT STETTINIUS & HOLLISTER LLP

                                         By: /s/ Danielle W. Fitzsimmons
                                             Gregory J. Stenmoe (#131155)
                                             Danielle W. Fitzsimmons (#391130)
                                             Samuel N. Louwagie (#0400885)
                                         2200 IDS Center
                                         80 South 8th Street
                                         Minneapolis, MN 55402-2157
                                         Telephone: (612) 977-8400
                                         Fax:       (612) 977-8650
                                         Email:     gstenmoe@taftlaw.com
                                                    dfitzsimmons@taftlaw.com
                                                     slouwagie@taftlaw.com

                                         ATTORNEYS FOR PLAINTIFF TRAVEL
                                         LEADERS LEISURE GROUP, LLC




12834628v3                                 7
             CASE 0:19-cv-02871-SRN-ECW Doc. 54 Filed 09/24/20 Page 8 of 8




Dated: September 24, 2020                NILAN JOHNSON LEWIS P.A.

                                         By: /s/ Joel O’Malley
                                             Joel O’Malley (#0352573)
                                             Katie M. Connolly (#0338357)
                                             Andrew Peterson (#0399979)
                                         250 Marquette Avenue South, Suite 800
                                         Minneapolis, MN 55401
                                         Telephone: (612) 305-7500
                                         FAX – 612-305-7501
                                         Email:     jomalley@nilanjohnson.com
                                                    kconnolly@nilanjohnson.com
                                                    apeterson@nilanjohnson.com

                                         Richard E. Spoonemore (admitted pro hac vice)
                                         Daniel Gross (admitted pro hac vice)
                                         SIRIANNI YOUTZ SPOONEMORE
                                         HAMBURGER PLLC
                                         3101 Western Avenue, Suite 350
                                         Seattle, WA 98121
                                         Phone: (206) 223-0303
                                         rspoonemore@sylaw.com
                                         Daniel@sylaw.com

                                         ATTORNEYS FOR DEFENDANTS




12834628v3                                 8
